Exhibit 10.6

WAIVER OF OWNERSHIP LIMITS

Paramount Group, Inc.

1633 Broadway, Suite 1801

New York, NY 10019

As of November 18, 2014

The Otto Family (as defined herein)

c/o Dr. Thomas Finne

Managing Director

KG CURA Vermögensverwaltung GmbH & Co.

Wandsbeker Strasse 3-7

22179 Hamburg

Germany

 

Re: Share Ownership Limit

Ladies and Gentlemen,

Reference is made to the Articles of Amendment and Restatement, as in effect on
the date hereof (the “Charter”), of Paramount Group, Inc., a Maryland
corporation (the “Company”). Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Charter.

Subject to compliance with the basic restrictions set forth in
Section 6.2.1(a)(ii), (iii) and (v) of the Charter and the further limitations
set forth below, the Company hereby advises you that effective as of the date
hereof: (i) the application of the ownership limits pursuant to Sections
6.2.1(a)(i)(1), 6.2.1(a)(i)(2) and 6.2.1(a)(iv) of the Charter are hereby waived
with respect to the lineal descendants of Professor Dr. h.c. Werner Otto and
their spouses and entities controlled by one or more of such individuals (such
individuals and entities referred individually and in the aggregate as the “Otto
Family”) for the sole and limited purpose of permitting the Otto Family (and no
other person or group of persons other than as provided herein) to collectively
Beneficially Own in accordance with the terms of this waiver up to (but not in
excess of) 22.0% in number of shares of the Company’s common stock (the
“Permitted Limit”); and (ii) the application of the ownership limit pursuant to
Section 6.2.1(a)(iv) of the Charter is hereby waived with respect to any other
person to the extent such person otherwise would violate Section 6.2.1(a)(iv) of
the Charter as a result of such person’s Constructive Ownership of Company
common stock Beneficially Owned by the Otto Family not in excess of the
Permitted Limit. For purposes of the waiver set forth above and subject to the
conditions set forth herein (the “Waiver”):

 

  (i) In calculating the Permitted Limit as of any date, shares of the Company’s
common stock that are not treated as outstanding for U.S. federal income
purposes as of such date shall be disregarded.



--------------------------------------------------------------------------------

  (ii) The Otto Family’s Beneficial Ownership of Company common stock may
temporarily exceed the Permitted Limit solely as a result of redemptions by the
Company of shares of the Company’s common stock and/or similar Company
transactions that reduce (or have the effect of reducing) the outstanding shares
of Company common stock (collectively referred to as “repurchases”). In the case
of repurchases by the Company, the Permitted Limit shall be deemed automatically
increased temporarily and only to the extent necessary so that the Otto Family’s
increased Beneficial Ownership percentage resulting from any repurchase does not
exceed the revised and temporary Permitted Limit. Any such temporary increase in
the Permitted Limit above 22.0% shall automatically terminate to the extent that
subsequent share issuances or other similar transactions increase (or have the
effect of increasing) the outstanding shares of Company common stock as needed
to restore the Permitted Limit to 22.0% or lower, as the case may be.
Accordingly, any increase in the Permitted Limit under this paragraph shall be
limited solely to the minimum amount necessary to avoid a violation of the
Permitted Limit.

In the event of any Transfer or Non-Transfer Event that causes the Beneficial
Ownership of Company common stock by the Otto Family to exceed the Permitted
Limit, that number of shares of Company stock (rounded up to the nearest whole
share) Beneficially Owned by the Otto Family in excess of the Permitted Limit
shall be automatically transferred to a Trust in accordance with
Sections 6.2.1(b) and 6.3 of the Charter and the Permitted Limit hereunder shall
be reduced accordingly; provided, however, that, to the extent possible, any
such violation shall be cured first by transferring to such Trust shares held by
members of the Otto Family, and as among members of the Otto Family, by
transferring the most recently acquired shares to the Trust until the violation
is cured.

In the event of one or more Transfers by the Otto Family of Beneficial Ownership
of Company common stock that reduces the percentage interest of shares of
Company common stock Beneficially Owned by the Otto Family, the Permitted Limit
shall be reduced effective immediately following each such Transfer to that
percentage interest in number of shares of the Company’s common stock
Beneficially Owned by the Otto Family immediately following such Transfer (the
“Revised Permitted Limit”), and the Revised Permitted Limit shall be the
Permitted Limit for purposes of the Waiver; provided, however, that if the Otto
Family subsequently increases its Beneficial Ownership of Company common stock
within the 210 days following such a Transfer, the Revised Permitted Limit shall
be restored to the lesser of (i) that percentage interest in number of shares of
the Company’s common stock Beneficially Owned by the Otto Family immediately
following the end of such 210 day period and (ii) the previous Revised Permitted
Limit (or the Permitted Limit in the case of the first Transfer by the Otto
Family). In the event that the Revised Permitted Limited equals or is less than
the Common Stock Ownership Limit (in number of shares), this Waiver shall
terminate.

 

2



--------------------------------------------------------------------------------

The grant of this Waiver shall not constitute a waiver of the obligation of each
Person who is a Beneficial Owner or Constructive Owner of Capital Stock to
provide such information as the Company may request in good faith in order to
determine the Company’s qualification as a REIT in accordance with
Section 6.2.4(b) of the Charter.

Except as specifically set forth herein, nothing in this letter shall be deemed
to grant any Person permission to own securities in excess of the limitations
set forth in the Charter.

[Signature on following page]

 

3



--------------------------------------------------------------------------------

Very truly yours, PARAMOUNT GROUP, INC. By:  

/s/ Thomas Armbrust

  Name:   Thomas Armbrust   Title:   Director

Waiver of Ownership Limits